Name: Commission Implementing Regulation (EU) NoÃ 619/2012 of 10Ã July 2012 amending for the 173rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 11.7.2012 EN Official Journal of the European Union L 179/11 COMMISSION IMPLEMENTING REGULATION (EU) No 619/2012 of 10 July 2012 amending for the 173rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 July 2012 the Sanctions Committee of the United Nations Security Council decided to remove one natural person and one entity from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing requests submitted by this person and this entity and the Comprehensive Reports of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry under the heading Legal persons, groups and entities is deleted: Movement for Reform in Arabia (alias (a) Movement for Islamic Reform in Arabia, (b) MIRA, (c) Al Islah (Reform), (d) MRA, (e) Al-Harakat al-Islamiyah lil-Islah, (f) Islamic Movement for Reform, (g) Movement for (Islamic) Reform in Arabia Ltd, (h) Movement for Reform in Arabia Ltd). Address: (a) BM Box: MIRA, London WC1N 3XX, United Kingdom, (b) Safiee Suite, EBC House, Townsend Lane, London NW9 8LL, United Kingdom. Other information: (a) e-mail addresses: info@islah.org and info@islah.tv, (b) website http://www.islah.info, (c) tel. 020 8452 0303, (d) fax 020 8452 0808, (e) UK Company number 03834450. Date of designation referred to in Article 2a (4) (b): 15.7.2005. (2) The following entry under the heading Natural persons is deleted: Saad Rashed Mohammad Al-Faqih (alias (a) Abu Uthman Sa'd Al-Faqih, (b) Sa'ad Al-Faqih, (c) Saad Alfagih, (d) Sa'd Al-Faqi, (e) Saad Al-Faqih, (f) Saad Al Faqih, (g) Saad Al-Fagih, (h) Saad Al-Fakih, (i) Sa'd Rashid Muhammed Al- Fageeh). Title: Doctor. Address: London, United Kingdom. Date of birth: (a) 1.2.1957, (b) 31.1.1957. Place of birth: Al-Zubair, Iraq. Nationality: Saudi Arabian. Other information: Head of Movement for Reform in Arabia. Date of designation referred to in Article 2a (4) (b): 23.12.2004.